NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            07-NOV-2022
                                            07:57 AM
                                            Dkt. 43 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


        DWIGHT J. VICENTE, Claimant-Appellant-Appellant, v.
  HILO MEDICAL INVESTORS, LTD., Employer-Appellee-Appellee, and
       AMERICAN HOME ASSURANCE COMPANY/AIG CLAIMS SERVICES,
 Insurance Carrier-Appellee-Appellee, and JOHN MULLEN & COMPANY,
             INC., Insurance-Adjuster-Appellee-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
        (CASE NO. AB 2015-259(H)(S); DCD NO. 1-87-00882)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Nakasone and Chan, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over self-represented Claimant-Appellant-
Appellant Dwight J. Vicente's (Vicente) appeal from a purported
order denying Vicente's motion to continue trial by the Labor and
Industrial Relations Appeals Board (LIRAB), in Case No. 2015-
259(H)(S), because the record on appeal in CAAP-XX-XXXXXXX does
not include a final decision or order by the LIRAB regarding its
review of a June 3, 2015 decision by the Director of the
Department of Labor and Industrial Relations regarding Vicente's
claim for further workers' compensation benefits for a May 3,
1987 injury.
          An aggrieved party may appeal from a final decision and
order by the LIRAB directly to this court under Hawaii Revised
Statutes (HRS) §§ 386-88 (2015) and 91-14 (2012).      For purposes
of HRS § 91-14(a), "final order" means "an order ending the
proceedings, leaving nothing further to be accomplished[;] . . .
Consequently, an order is not final if the rights of a party
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

involved remain undetermined or if the matter is retained for
further action."     Bocalbos v. Kapiolani Med. Ctr. for Women &
Child., 89 Hawai i 436, 439, 974 P.2d 1026, 1029 (1999) (cleaned
up).
          No final judgment has been entered in the underlying
proceeding.     Absent an appealable, final decision or order in
LIRAB Case No. 2015-259(H)(S), the appeal is premature and we
lack jurisdiction.
          Therefore, IT IS HEREBY ORDERED that appellate case
number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:     Honolulu, Hawai i, November 7, 2022.

                                       /s/ Katherine G. Leonard
                                       Presiding Judge

                                       /s/ Karen T. Nakasone
                                       Associate Judge

                                       /s/ Derrick H.M. Chan
                                       Associate Judge




                                   2